                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      WILLIE AUSTIN, JR.,                           Case No. 21-cv-00191-MMC
                                                       Plaintiff,
                                  8
                                                                                       ORDER STATISTICALLY CLOSING
                                                v.                                     CASE
                                  9

                                  10     SAFELITE FULFILLMENT, INC.,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On May 7, 2021, Marie DeMartini ("DeMartini"), plaintiff in DeMartini v. Safelite

                                  14   Fulfillment, Inc., Case No. 20-cv-05952-MMC ("DeMartini Action"), filed a motion to

                                  15   consolidate the above-titled action with that earlier action. By order filed June 22, 2021,

                                  16   the Court granted the motion to consolidate, conditioned on DeMartini's filing, in the

                                  17   DeMartini Action, a consolidated complaint setting forth all claims alleged on behalf of

                                  18   both plaintiffs. On July 2, 2021, DeMartini filed a consolidated complaint in compliance

                                  19   therewith, and, accordingly, the two actions are now consolidated.

                                  20          In light of the consolidation, the above-titled action, Case No. 21-cv-00191 MMC,

                                  21   is hereby CLOSED for statistical purposes only.

                                  22          Nothing contained in this order shall be considered a dismissal or disposition of

                                  23   Case No. 21-cv-00191 or of any claim made within it. Should further proceedings

                                  24   become necessary or desirable in Case No. 21-cv-00191-MMC, any party may initiate

                                  25   them in the same manner as if this order had not been entered.

                                  26          IT IS SO ORDERED.

                                  27   Dated: July 8, 2021
                                                                                               MAXINE M. CHESNEY
                                  28                                                           United States District Judge
